Name: Commission Regulation (EEC) No 3885/92 of 22 December 1992 on detailed rules for implementing the special arrangements for imports of butter from New Zealand into the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 391 /18 Official Journal of the European Communities 31 . 12. 92 COMMISSION REGULATION (EEC) No 3885/92 of 22 December 1992 on detailed rules for implementing the special arrangements for imports of butter from New Zealand into the United Kingdom No 3841 /92, account shall be taken of all the quantities in respect of which import declarations have been accepted during the period in question. 2. If the amount of the special levy, expressed in ecus or in national currency, is changed, the rate to be used shall be that applicable on the day the import declaration is accepted. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1972 Act of Accession, and in parti ­ cular Article 5 (2) of Protocol 18 thereto, Having regard to Council Regulation (EEC) No 3841 /92 of 1 7 December 1 992 relating to the continued import of New Zealand butter into the United Kingdom on special terms ('), and in particular Article 6 thereof, Whereas detailed rules of application should be laid down in particular as regards verification of the origin and desti ­ nation of the butter and the notifications to be provided by the United Kingdom ; whereas Commission Regula ­ tion (EEC) No 3038/89 (2) must be repealed ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Article 3 1 . New Zealand butter imported into the United Kingdom pursuant to Regulation (EEC) No 3841 /92 shall , at all stages of marketing, bear a statement of its New Zealand origin . 2. However, where New Zealand butter is blended with Community butter which is intended for direct consump ­ tion, paragraph 1 shall apply only up to the stage of packing in small packages. The United Kingdom shall inform the Commission of the steps taken to that end.HAS ADOPTED THIS REGULATION Article 1 1 . The certificate referred to in Article 4 of Regulation (EEC) No 3841 /92 : (a) shall be a numbered certificate issued by the com ­ petent authorities in New Zealand ; (b) shall comply with the further conditions laid down by the United Kingdom in order to ensure identification of the butter concerned and the accuracy of the data given in the certificate ; and (c) shall be presented to the United Kingdom authorities at the time of the acceptance of the import declar ­ ation . 2. In order to ensure compliance with the condition prescribing the minimum age of the butter at the time of the acceptance of the import declaration, the certificate shall state the date of manufacture of the butter in ques ­ tion. 3. The United Kingdom shall inform the Commission of the measures taken pursuant to paragraph 1 (b). Article 2 1 . For the purposes of monitoring the maximum quan ­ tities referred to in Article 2 ( 1 ) of Regulation (EEC) Article 4 The United Kingdom shall inform the Commission, not later than the end of each week, in respect of butter which is to qualify or has qualified under the special import arrangements provided for in Regulation (EEC) No 3841 /92 of the following : (a) quantities arriving in the United Kingdom during the previous week :  in respect of which import declarations have been accepted,  in respect of which those import declarations have not yet been accepted ; (b) quantities in storage in the United Kingdom, as at the most recent date :  in respect of which import declarations have been accepted,  in respect of which those import declarations have not yet been accepted ; (c) quantities sold on the United Kingdom market during the previous week and :  intended for direct consumption,  blended with Community butter and intended for direct consumption,  intended for other uses : (') OJ No L 390, 31 . 12. 1992, p. 1 . Ã 2) OJ No L 291 , 10 . 10 . 1989, p. 45. 31 . 12. 92 Official Journal of the European Communities No L 391 /19 (d) cumulative quantities since 1 January each year, as at the most recent date :  in respect of which import declarations have been accepted,  in respect of which those import declarations have not been accepted,  sold on the United Kingdom market and sub ­ divided as under (c) ; (e) quantities in course of consignment between New Zealand and the United Kingdom, with a statement of their probable dates of arrival ; (f) sale prices at the first marketing stage. Article 5 Regulation (EEC) No 3038/89 is hereby repealed. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission